ORIGINAL
                                                                                            02/22/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: OP 22-0072


                                        OP 22-0072


 JARED BARTH,
                                                                          FLED
                                                                           FEB 2 2 2022
             Petitioner,                                                 Bowen Greenwood
                                                                       Clerk of Supreme Court
                                                                          State of Montana
       v.
                                                                     ORDER
 MONTANA FOURTH JUDICIAL DISTRICT
 COURT, MISSOULA COUNTY, HON.
 JOHN W. LARSON, presiding,

             Respondent.


       Representing himself, Jared Barth has filed a "Motion for Writ of Supervisory
Control" concerning his two pending criminal cases in the Fourth Judicial District Court,
Missoula County.' Barth contends that his speedy trial rights have been violated and seeks
removal of his appointed counsel. The Clerk of the Supreme Court has amended the
caption to include the District Court and presiding Judge.
       As a threshold matter, Barth has not served a copy of his motion, that we deem a
Petition, upon the court or presiding Judge. M. R. App. P. 14(6). He has only served the
Attorney General for the State of Montana.
       Supervisory control may be appropriate on a case-by-case basis.                 "This
extraordinary remedy can be invoked when the case involves purely legal questions and
urgent or emergency factors make the normal appeal process inadequate." State v. Spady,
2015 MT 218, ¶ 11, 380 Mont. 179, 354 P.3d 590 (citing M. R. App. P. 14(3); Redding v.
McCarter, 2012 MT 144, ¶ 17, 365 Mont. 316, 281 P.3d 189). "The case must meet one
of three additional criteria: (a) [T]he other court is proceeding under a mistake of law and
is causing a gross injustice; (b) [C]onstitutional issues of state-wide importance are
involved; or (c) [T]he other court has granted or denied a motion for substitution of a judge
in a criminal case." Spady, ¶ 11 (quoting M. R. App. P. 14(3)(a)-(c)).


1 Cause Nos. DC-21-371 and DC-21-414.
       Barth contends that he has been trying to remove his counsel for the last six months
and explains the various episodes of miscommunication between him and his counsel. He
states that he has requested copies of the court minutes for him or his mother, and that he
has requested to see copies of the briefs and motions that counsel prepares before filing.
He states, in twelve pages, the errors committed by law enforcement officers, county and
city attorneys, his counsel, and Judge Larson since his arrest, mental health exams, and
court appearances. He further states that the court deemed him fit to proceed. Barth
requests many forms •of relief: (1) his release while we review his matter; (2) that he is
precluded from transport to Warm Springs; (3) copies of the court minutes; (4) that charges
are brought against the Officer who drafted the probable cause affidavit;        oy that   an
investigation ofJudge Larson commence for willful misconduct; (6) that his criminal cases
are dismissed; and (7) that the alleged victim is charged with crimes.
       We requested and reviewed the limited information from registers of actions for
both matters. The District Court has held several hearings in both matters and has
considered his counsel's motion to set bond hearing in one case. On January 5, 2022, the
court issued an order for evaluation, transport of Barth, and vacating other hearings. A
second Notice of Appearance and Request for Discovery was filed on February 11, 2022,
in his second case. Barth has different counsel to represent him in his second case.
      Barth is inappropriately attempting to litigate his criminal proceedings in this Court.
Barth is not entitled to supervisory control nor his release. "The supreme court has
supervisory control over all other courts and may . . . supervise another court."
M. R. App. P. 14(2). We do not take control of counsel in an on-going proceeding. Barth
has not presented a purely legal question for review because of the many fact-intensive
aspects to this matter. We do not find the existence of urgency or emergency factors, and
we conclude that supervisory control is not warranted because the District Court is not
proceeding upon a mistake of law causing a gross injustice. M. R. App. P. 14(3). Barth
retains the remedy of a direct appeal for which the entire record would be available to this
Court. M. R. App. P. 4(1)(a), 4(5)(b)(i), and 6(2). Accordingly,



                                             2
       IT IS ORDERED that Barth's Petition for a Writ of Supervisory Control is DENIED
and DISMISSED.
      The Clerk is directed to provide a copy of this Order to the Honorable John A.
Larson, Fourth Judicial District Court, Missoula County, along with a copy of Barth's
Petition; to Shirley Faust, Clerk of District Court, Missoula County, under Cause
Nos. DC-21-371 and DC-21-414; to counsel of record; to Brittany L. Williams, Counsel
for the State, along with a copy of Barth's Petition; to Stephanie McKnight, Defense
Counsel, along with a copy of Barth's Petition; to Jaime Upham, Defense Counsel, along
with a copy of Barth's Petition; and to Jared Barth personally.
       DATED this         day of February, 2022.




                                                                  Justices




                                             3